United States Court of Appeals
                       For the First Circuit


No. 13-2273


              IN RE: PHC, INC. SHAREHOLDER LITIGATION

  MAZ PARTNERS LP, on behalf of itself and all others similarly
   situated; PETER BLAKESLEE, individually and on behalf of all
                         others situated,

                      Plaintiffs, Appellants,

                                 v.

  PHC, INC.; BRUCE A. SHEAR; DONALD E. ROBAR; DOUGLAS J. SMITH;
   HOWARD W. PHILLIPS; WILLIAM F. GRIECO; DAVID E. DANGERFIELD;
   ACADIA HEALTHCARE COMPANY, INC.; and ACADIA MERGER SUB, LLC,

                      Defendants, Appellees.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. George A. O’Toole, Jr., U.S. District Judge]


                               Before

                Thompson and Selya, Circuit Judges,
                and McConnell, Jr.,* District Judge.


     Chet B. Waldman, with whom Patricia I. Avery, Natalie Mackiel,
Wolf Popper LLP, David A.P. Brower, Brian C. Kerr, Brower Pivin PC,
Norman Berman, Nathaniel L. Orenstein, Berman DeValerio, Patrick J.
Sheehan and Whatley Kallas LLP were on brief, for appellants.
     James H. Hulme, with whom Matthew Wright, Arent Fox LLP,
Richard M. Zielinski, Leonard H. Freiman and Goulston & Storrs were
on brief, for PHC Director defendants/appellees.


     *
      Of the District of Rhode Island, sitting by designation.
August 6, 2014
           McConnell, Jr., District Judge. This stockholders’ class

action suit challenging the fairness of a corporate merger raises

the issue of whether the district court precipitately granted

summary judgment in light of plaintiffs’ Rule 56(d) Affidavit

outlining the discovery they needed to respond to the dispositive

motion.   After a thorough and careful review of the entire record,

we find that plaintiffs should have been afforded the opportunity

to conduct additional discovery, and, therefore, remand this matter

for further proceedings below.

                              BACKGROUND

           Plaintiffs MAZ Partners, LP (“MAZ”) and Peter Blakeslee

were holders of Class A common stock of PHC, Inc. (“PHC”).             They

filed separate but similar class action suits in Massachusetts,

alleging that an announced merger between PHC and Acadia Healthcare

Company, Inc. (“Acadia”) was the result of an unfair process that

provided them with too little compensation.           Plaintiffs sued PHC,

Acadia, and Acadia Merger Sub, LLC (“Merger Sub”), an entity

created to facilitate the merger, as well as PHC’s chairman,

several   directors,   and    a   board    member     (collectively,    the

“Individual   Defendants”).       MAZ    filed   in   state   court,   while

Mr. Blakeslee filed in federal court.       Plaintiffs’ claims included

breaches of fiduciary duty, aiding and abetting those breaches, and

a disclosure violation.

           Plaintiffs claim that defendants breached their fiduciary


                                   -3-
duty to Class A stockholders because the announced merger between

PHC and Acadia gave them only one quarter of one share of Acadia

common stock for each share of PHC stock they owned.   In contrast,

in addition to the one quarter of one share of Acadia common stock,

a $5 million cash payment was made to the holders of PHC Class B

common stock, 93.2% of which was owned by defendant Bruce A. Shear,

PHC’s president, chief executive officer, and chairman.   Mr. Shear

negotiated the merger’s terms.

          In the MAZ case, a Massachusetts Superior Court judge

entered a discovery order allowing discovery in connection with

MAZ’s filing of a preliminary injunction motion to stop the merger.

Defendants then removed the case to federal court.     The parties

reached an agreement:     plaintiffs would not seek remand and

defendants would provide expedited discovery.    MAZ alleges that

defendants only produced limited and redacted materials. After the

30-day period for remand expired, defendants filed a motion to stay

discovery.   Although the court ultimately denied the stay of

discovery, defendants produced only a handful of documents and no

depositions were taken.

          Plaintiffs filed amended complaints and all defendants

moved to dismiss those complaints under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. At the hearing on the motions to

dismiss, the federal district court consolidated the two cases1 and

1
   MAZ Partners LP v. Shear, Civ. A. No. 1:11-cv-11099-GAO
consolidated with Blakeslee v. PHC, Inc., Civ. A. No. 1:11-cv-

                                 -4-
took the motions to dismiss under advisement.                     After the hearing

and while the motions to dismiss were pending, the merger was

consummated.

                The district court granted in part and denied in part the

motions to dismiss.          In re PHC, Inc. S’holder Litig., Civ. A. No.

11-11049-GAO, 2012 WL 1195995, at *4 (D. Mass. Mar. 30, 2012). The

claims against PHC, the corporation itself, were dismissed, as was

the disclosure claim.               Id.   at *3-*4.       Plaintiffs’ remaining

claims      —    breach     of    fiduciary     duty    against     the    Individual

Defendants, and aiding and abetting against Acadia and Merger Sub

— all survived.        Id. at *2, *4.

                Remaining    defendants       again     sought    to     dismiss   the

complaints, this time by filing a motion for judgment on the

pleadings under Rule 12(c) of the Federal Rules of Civil Procedure.

At   that       hearing,    the    district     court   denied     the    motion   for

procedural reasons and then stated that “a motion for summary

judgment may be appropriate” but the court did not “know whether

we’re at the stage yet where there would be agreement on both sides

that the factual record is so clear that that’s appropriate.”                      The

district court went on to “anticipate the possibility” of a motion

under Rule 56(d) of the Federal Rules of Civil Procedure and said

“I think we should maybe just permit some discovery before the

[summary judgment] motion is filed and head that off.”


11049-GAO and proceeded as In re PHC, Inc. S’holder Litig., Civ. A.
No. 11-11049-GAO.

                                          -5-
              A month after the denial of their Rule 12(c) motion,

defendants moved for summary judgment.              Apparently ignoring the

district court’s caution about the need for discovery first,

defendants argued that plaintiffs had no viable claims.                  Regarding

the breach of fiduciary duty and aiding and abetting claims,

defendants argued that plaintiffs lacked evidence.                      Plaintiffs

opposed the motion, arguing that it was “entirely premature” and,

just as the district court predicted, submitted an affidavit

pursuant to Rule 56(d) of the Federal Rules of Civil Procedure

(“Rule   56    Affidavit”).      The   fourteen-page       Rule    56    Affidavit

chronicles plaintiffs’ attempts to obtain discovery and defendants’

failure to provide it. It delineates the categories of information

about which the identified witnesses are likely to have information

and specifies the essential information, in defendants’ hands, that

would support plaintiffs’ opposition to the motion for summary

judgment.      In addition to arguing that it was premature for the

district court to entertain a summary judgment motion, plaintiffs

also opposed the motion on its merits.

              The district court granted summary judgment without

addressing     the   lack   of   discovery     or   the   Rule    56    Affidavit.

Instead, the district court concluded that the case “could be

framed as a lack of standing or as the absence of proof of an

essential element of the claims.             In either event, the fact that

the plaintiffs are unable to demonstrate that they have suffered an



                                       -6-
actual injury is fatal to their claims.”        In re PHC, Inc. S’holder

Litig., Civ. A. No. 11-11049, 2013 WL 5441745, at *2 (D. Mass.

Sept. 30, 2013).    Judgment entered in favor of defendants.

           Plaintiffs appealed, asserting various substantive errors

in the district court’s ruling and arguing that the district court

abused its discretion by effectively denying their invocation of

Rule 56(d) by granting summary judgment. Defendants argue that the

Rule 56 Affidavit was legally insufficient and they seek affirmance

on other grounds.    In light of the Rule 56 Affidavit, we hold that

the district court abused its discretion by not allowing discovery

before ruling on the motion for summary judgment; we need not delve

into any other assertions of error.

                             STANDARD OF REVIEW

           Ordinarily, a review by this court of the grant of

summary judgment is de novo.       Morelli v. Webster, 552 F.3d 12, 18

(1st Cir. 2009).    However, because we ultimately conclude that the

district court erred in not affording appropriate consideration to

the Rule 56 Affidavit, our review is for abuse of discretion.            See

Rivera-Almodóvar v. Instituto Socioeconómico Comunitario, Inc., 730
F.3d 23, 28 (1st Cir. 2013) (“We review a district court’s denial

of a Rule 56(d) motion for abuse of discretion.”).             “Under the

abuse of discretion standard, we will not reverse a district

court’s discovery order unless it appears that the order ‘was

plainly   wrong   and   resulted   in     substantial   prejudice   to   the


                                    -7-
aggrieved party.’”   Sánchez-Rodríguez v. AT & T Mobility P.R.,

Inc., 673 F.3d 1, 9 (1st Cir. 2012) (quoting Universal Commc’n.

Sys., Inc. v. Lycos, Inc., 478 F.3d 413, 425 (1st Cir. 2007)).

                                 DISCUSSION

          The district court’s summary judgment decision addressed

neither plaintiffs’ invocation of Rule 56(d) nor their assertion of

the lack of discovery.       The district court’s grant of summary

judgment, however, necessarily denied plaintiffs’ request for

relief pursuant to Rule 56(d).

          Although our review of the decision below as it relates

to Rule 56(d) is for abuse of discretion, this court has been clear

and concordant in its direction to district courts regarding how to

analyze Rule 56(d) issues:    “Consistent with the salutary purposes

underlying Rule 56(f),2 district courts should construe motions

that invoke the rule generously, holding parties to the rule’s

spirit rather than its letter.”         Resolution Trust Corp. v. N.

Bridge Assocs., Inc., 22 F.3d 1198, 1203 (1st Cir. 1994).

          Under Rule 56(d), “[i]f a nonmovant shows by affidavit or

declaration that, for specified reasons, it cannot present facts

essential to justify its opposition” to a motion for summary



2
 “Rule 56(d) was formerly Rule 56(f),” and “the textual differences
between current Rule 56(d) and former Rule 56(f) are purely
stylistic.” Nieves-Romero v. United States, 715 F.3d 375, 381 n.3
(1st Cir. 2013). Therefore, “case law developed under former Rule
56(f) remains controlling, and we cite to it where applicable.”
Id.

                                  -8-
judgment, then the district “court may: (1) defer considering the

motion   or    deny   it;     (2)   allow       time   to    obtain   affidavits   or

declarations     or   to     take   discovery;         or    (3)   issue   any   other

appropriate order.”         Fed. R. Civ. P. 56(d).

              “Rule   56(d)    serves       a    valuable     purpose.”       Rivera-

Almodóvar, 730 F.3d at 28. “It protects a litigant who justifiably

needs additional time to respond in an effective manner to a

summary judgment motion.” Id. (citing Vargas–Ruiz v. Golden Arch

Dev., Inc., 368 F.3d 1, 3 (1st Cir. 2004)).                   It “provides a safety

valve for claimants genuinely in need of further time to marshal

‘facts, essential to justify [their] opposition . . . to a summary

judgment motion.’”         Reid v. New Hampshire, 56 F.3d 332, 341 (1st

Cir. 1995) (alteration in original) (quoting Mattoon v. City of

Pittsfield, 980 F.2d 1, 7) (1st Cir. 1992)).

              In order to gain the benefit of Rule 56(d), the party

opposing summary judgment must make a sufficient proffer:                        “the

proffer should be authoritative; it should be advanced in a timely

manner; and it should explain why the party is unable currently to

adduce   the     facts      essential   to       opposing      summary     judgment.”

Resolution Trust Corp., 22 F.3d at 1203.                    If the reason the party

cannot “adduce the facts essential to opposing summary judgment” is

incomplete discovery, the party’s explanation (i.e., the third

requirement) should: (i) “show good cause for the failure to have

discovered the facts sooner”; (ii) “set forth a plausible basis for



                                        -9-
believing that specific facts . . . probably exist”; and (iii)

“indicate how the emergent facts . . . will influence the outcome

of the pending summary judgment motion.”                    Id.     Thus, in a case

involving incomplete discovery, the Rule 56(d) proffer requirements

can be categorized as: “authoritativeness, timeliness, good cause,

utility, and materiality.”             Id.        “[T]hese requirements are not

inflexible and . . . . one or more of the requirements may be

relaxed, or even excused, to address the exigencies of a given

case.”     Id.     When all the requirements are satisfied, “a strong

presumption arises in favor of relief.”               Id.    With this in mind, we

turn now to our review of the record.

                There is no question that plaintiffs have satisfied the

first     two    requirements,       “authoritativeness”          and   “timeliness.”

Plaintiffs promptly invoked Rule 56 shortly after defendants moved

for summary judgment, and they did so by filing an authoritative

affidavit.

                Turning to the third requirement, the Rule 56 Affidavit

should    show     “good    cause    for    [plaintiffs’]     inability       to    have

discovered       or   marshalled     the    necessary      facts    earlier   in     the

proceedings.”         Mir-Yépez v. Banco Popular de P.R., 560 F.3d 14, 16

(1st Cir. 2009) (quoting Rivera-Torres v. Rey-Hernández, 502 F.3d
7,   10   (1st     Cir.    2007)).     A    review    of    the    litigation      below

establishes that discovery had barely begun before the court

entered summary judgment.             “Typically, when the parties have no



                                           -10-
opportunity for discovery, denying the Rule 56(f) motion and ruling

on   a   summary    judgment   motion   is   likely   to   be    an   abuse   of

discretion.”       CenTra, Inc. v. Estrin, 538 F.3d 402, 420 (6th Cir.

2008).    The Rule 56 Affidavit establishes plaintiffs’ persistence

in their pursuit of discovery at an early stage of the litigation.

On multiple occasions, the parties reached agreement on discovery

schedules but defendants did not comply; instead, they sought to

stay discovery and filed numerous motions.            We are mindful that a

party seeking “discovery expeditiously is not obligated to take

heroic measures to enforce his rights against a recalcitrant

opponent.”     Carmona v. Toledo, 215 F.3d 124, 135 (1st Cir. 2000)

(citation omitted) (internal quotation marks omitted).                Although

defendants Acadia and Merger Sub represented that they had gathered

over 140,000 responsive pages that they would produce, and PHC and

the Individual Defendants had additional documents, plaintiffs

received only about 170 pages.          The parties took no depositions.

Much of the information sought was within defendants’ control, “a

factor which weighs heavily in favor of relief under Rule 56(f).”

Reid, 56 F.3d at 342.

             To fulfill the fourth requirement, that of “utility,”

plaintiffs’ proffer must show “a plausible basis for believing that

additional facts probably exist and can be retrieved within a

reasonable time.”      Rivera-Torres, 502 F.3d at 10.           In the Rule 56

Affidavit, plaintiffs point to defendants’ admissions as proof of



                                    -11-
readily available additional facts.             For example, the Individual

Defendants’ initial disclosures enumerate several persons and

entities likely to have relevant information regarding negotiations

and diligence related to the merger at issue, including the

valuation of Acadia.         Those disclosures also identify documents,

emails, and electronically stored information at PHC’s corporate

headquarters and on PHC’s servers regarding diligence and financial

analyses related to the merger.            Acadia and Merger Sub’s initial

disclosures identify several individuals involved with negotiating

and preparing the merger agreement.                They also specify email

communications related to the merger at issue, as well as due

diligence documents related to another Acadia merger.               The Rule 56

Affidavit       also    describes    several   categories   about   which   the

identified witnesses are likely to have information, such as the

merger ratio, the valuations of PHC and Acadia, and the $5 million

premium paid to the holders of Class B PHC common stock.

            In a matter like this, when “plaintiffs’ case turns so

largely on their ability to secure evidence within the possession

of defendants, courts should not render summary judgment because of

gaps   in   a    plaintiff’s    proof    without   first    determining     that

plaintiff has had a fair chance to obtain necessary and available

evidence from the other party.”          Carmona, 215 F.3d at 133.      To rule

otherwise       would    encourage    defendants   “to   ‘stonewall’    during

discovery — withholding or covering up key information that is



                                        -12-
otherwise available to them through the exercise of reasonable

diligence.”       Id.

            Finally,        to    accomplish          the     fifth        requirement    of

“materiality,” the Rule 56 Affidavit “should indicate how the

emergent facts, if adduced, will influence the outcome of the

pending summary judgment motion.”                   Resolution Trust Corp., 22 F.3d

at 1203.      Because “[e]valuating the potential significance of

unknown facts in regard to unadjudicated issues is something of a

metaphysical exercise . . . . [T]he threshold of materiality at

this stage of a case is necessarily low.”                     Id. at 1207.

            In the Rule 56 Affidavit, plaintiffs articulate how the

discovery sought pertains to material factual disputes, such as the

Individual Defendants’ fiduciary duties, potential conflicts of

interest    of    financial       advisors,          the    relationships       among    the

Individual       Defendants,       and        the    existence        of     other    merger

opportunities.           The     lack    of    discovery       on    these     issues    was

acknowledged by the district court when it stated that “there are

no facts” to support the plaintiffs’ claim for breach of fiduciary

duty.   In re PHC, Inc. S’holder Litig., 2013 WL 5441745, at *1.

            Plaintiffs         timely     sought        discovery      from     defendants

relevant    to    the    issues     presented         in    the     motion    for    summary

judgment.         Despite      plaintiffs’          perseverant       efforts,       minimal

discovery    in    the    conventional          sense      took     place.      Plaintiffs

survived several dispositive legal motions only to be faulted by a



                                          -13-
summary   judgment       motion    for    lacking    evidence.            Under    these

circumstances,     the     district      court’s    disregard        of   plaintiffs’

detailed,    plausible,     and    comprehensive         Rule   56    Affidavit        was

plainly wrong and an abuse of discretion.                  See Reid, 56 F.3d at

341-42 (finding that the district court granted summary judgment

prematurely      where   plaintiff       made   timely     motion     supported         by

affidavit describing requested discovery); Resolution Trust Corp.,
22 F.3d at 1203-09 (district court abused its discretion by

granting summary judgment when discovery was incomplete); Nestor

Colón Medina & Sucesores, Inc. v. Custodio, 964 F.2d 32, 39 (1st

Cir. 1992) (vacating portion of summary judgment where “plaintiffs

set forth enough to indicate that they may conceivably be able to

make   out   a   triable    issue”       (emphasis   in     original)       (citation

omitted)).

                                   CONCLUSION

             Accordingly,     we    hereby      vacate    the   judgment          of   the

district court and remand this matter for further proceedings

consistent with this opinion.3            Costs shall be taxed in favor of

the plaintiffs.




3
 In as much as plaintiffs raise any legal issue that the district
court decided prior to his ruling in the motion for summary
judgment, this court takes no position.    Rather, the matter is
remanded to the district court in the same posture in which it
existed when summary judgment proceedings began.

                                         -14-